     Case 3:20-cv-05780-MCR-HTC Document 20 Filed 01/04/21 Page 1 of 2



                                                                          Page 1 of 2

                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                           PENSACOLA DIVISION

THOMAS ALBERT SOSNOWSKI,

        Plaintiff,

v.                                           CASE NO. 3:20cv5780-MCR-HTC

SHANNON XEUREB, et al.,

     Defendants.
_______________________________/

                                    ORDER

        The magistrate judge issued a Report and Recommendation on November 15,

2020.        ECF No. 16.   The parties were furnished a copy of the Report and

Recommendation and afforded an opportunity to file objections pursuant to Title 28,

United States Code, Section 636(b)(1). I have made a de novo determination of all

timely filed objections.

        Having considered the Report and Recommendation, and any timely filed

objections thereto, I have determined the Report and Recommendation should be

adopted.

        Accordingly, it is now ORDERED as follows:

        1.      The magistrate judge’s Report and Recommendation, ECF No. 16, is

adopted and incorporated by reference in this Order.
      Case 3:20-cv-05780-MCR-HTC Document 20 Filed 01/04/21 Page 2 of 2



                                                                    Page 2 of 2

       2.     Plaintiff’s second amended complaint, ECF No. 14, is DISMISSED

under 28 U.S.C. §1915A.

       3.     The clerk is directed to close the file.

       DONE AND ORDERED this 4th day of January 2021.




                                           s/   M. Casey Rodgers
                                         M. CASEY RODGERS
                                         UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5780-MCR-HTC
